Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-10-22 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim as written makes it unclear to what the strike pad faces in the cap and it is unclear to whether the strike pad facing language in claim 27 relates the strike pad facing away language in parent claim 25. 

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3, 12, 22 and 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP200053483A to Kyodo Printing Co Ltd. (hereinafter "Kyodo").
Referring to claim 1, Kyodo discloses a rodent gasser comprising a cartridge containing a gaseous composition for fumigating rodents (container 8 with medicament for fumigating a pest; abstract; figure 1), and a self-ignition system for igniting the gaseous composition in the cartridge (self-contained match 1 for igniting the medicament in the container 8; figure 1; paragraphs [00.07-0010]). Kyodo further discloses a shroud – at A and 4-14, removably attached to an end of the cartridge – at 8 – see not integrally formed with the cartridge in figure 1, and including a strike pad – at 5, a cap – at B,3,6,15,16, removable attached to the shroud – see figure 3, and covering the strike pad with the cap fitted to the shroud – see figures 1-6. Kyodo further discloses wherein the cartridge is provided with a cap and a shroud having the strike pad – at 5, on a side of the shroud – see on top of 11 in figures 1-6, opposite to the with the shroud attached to the end of the cartridge – see figures 1-6, the strike pad having a striking surface – at the top and bottom of 5 with top of 5 striking items 3,6 and the bottom surface striking item 1 as seen in figures 1-6, and the striking surface – top surface of 5, facing away from the cartridge – at 8 – see figures 1-6.
Referring to claim 3, Kyodo discloses the rodent gasser as set forth in claim 1, wherein the cartridge includes a flammable ignition button – at 1, that is covered by the shroud when the shroud is secured to the cartridge – see figures 1-6, the ignition button adapted to be ignited by frictionally engaging a surface thereof with the strike pad – see at 1 and 5 in figures 1-6.
Referring to claim 12, Kyodo discloses a rodent gasser comprising, a cartridge containing a gaseous composition for fumigating rodents – see at 8 in figure 1, a cap removably attached to the cartridge – see at B, 3,6,15,16 in figures 1-6, and a self-ignition system for igniting the gaseous composition in the cartridge – see at 1 in figures 1-6, the self-ignition system completely covered by the cap with the cap attached to the end of the shroud and the cartridge – see at 1 in relation to items 2-16 and items 3,6 in relation to items A, 4-5, 7-14 in figures 1-6. Kyodo further discloses a shroud – at A and 4-5 and 7-14, removably attached to an end of the cartridge – at 8 – see figures 1-6, and including a strike pad – at 5, having a striking surface – at the top and bottom of 5 with the top of 5 being struck by items 3,6 and the bottom surface being struck by item 1 as seen in figures 1-6, the cap attached to an end of the shroud – see at 3 and A,4-5 and 7-14 in figures 1-6, the striking surface facing toward the cap – see the upper surface of 5 in figures 1-6.
Referring to claims 22 and 26, Kyodo further discloses with the shroud – at A, 4-5 and 7-14, attached to the end of the cartridge – at 8, the shroud is arranged between and separates the strike pad – at 5, and the self-ignition system – at 1 – see the orientation in figure 6, and the striking surface of the strike pad faces away from the self-ignition system – see the upper surface of 5 in figure 6.
Referring to claims 24 and 25, Kyodo further discloses the striking surface of the strike pad faces away from the self-ignition system with the shroud attached to the end of the cartridge – see the top of 5 facing away from item 1 with B, 4-5, 7-14 attached to 8 in figures 1-6, such that the shroud must be removed from and reoriented relative to the cartridge to strike the self-ignition system with the striking surface – see figures 1-6 where the device of Kyodo is capable of performing these functional/intended use claim limitations in that the shroud and cartridge are not integrally formed and therefore a user can remove the shroud from the cartridge and then put the shroud back onto the cartridge in any desired orientation including an orientation different than the original orientation if necessary.
Referring to claim 27, Kyodo further discloses the cap – at 3,6, attached to the shroud – at B, 4-16 – see figures 1-6, the striking surface – top or bottom surface of 5, of the strike pad faces in the cap – see item 5 inside the cap – at 3 in figures 1-6.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo as applied to claim 1 above.
Referring to claim 19, Kyodo discloses the rodent gasser as set forth in claim 1, and the shroud is friction fit over an exterior circumferential surface of the cartridge – at 8 – see figure 1, and the cap is friction fit over an exterior surface of the shroud – see at B,3, the shroud having a longer length than a length of the cap – see figures 1-6. Kyodo does not disclose the cap is fit over an exterior circumferential surface of the shroud. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the cap fit over an exterior circumferential surface of the shroud as claimed, so as to yield the predictable result of providing better protection of the components in the shroud as desired.
Claims 16-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo as applied to claims 1 or 3 above.
Referring to claim 16, Kyodo discloses the rodent gasser as set forth in claim 3. Kyodo further discloses the ignition button – at 1, is arranged above the top surface of the cartridge – at 8 as seen in figure 1 but does not disclose the ignition button is on a top surface of the cartridge. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the ignition button on the top of the cartridge as claimed, so as to yield the predictable result of allowing for proper ignition of the device as desired.
Referring to claim 17, Kyodo discloses the rodent gasser as set forth in claim 16. Kyodo further discloses the surface of the ignition button – at 1, to be struck by the strike pad – at 5, is raised from the top surface of the cartridge – at 8 – see figures 1-6.
Referring to claim 18, Kyodo discloses the rodent gasser as set forth in claim 17. Kyodo further discloses the ignition button – at 1, is positioned centrally above the top surface of the cartridge – at 8 – see figure 1. Kyodo does not disclose the ignition button is on the top surface of the cartridge. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the ignition button on the top of the cartridge as claimed, so as to yield the predictable result of allowing for proper ignition of the device as desired.
Referring to claim 20, Kyodo discloses the rodent gasser as set forth in claim 1. Kyodo further does not disclose after being ignited, the self-ignition system has a delay of about 30-45 seconds before igniting the gaseous composition in the cartridge. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the ignition delay of about 30-45 seconds as claimed, so as to yield the predictable result of making the device safer for the user. 
Referring to claim 21, Kyodo discloses the rodent gasser as set forth in claim 1. Kyodo further does not disclose at least the cartridge is wrapped in paper. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the cartridge wrapped in paper as claimed, so as to yield the predictable result of providing for increased protection of the cartridge as desired. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo as applied to claim 12 above, and further in view of U.S. Patent No. 2,720,012 to Lilly et al.
Referring to claim 13, Kyodo discloses the rodent gasser as set forth in claim 12. Kyodo does not disclose the gaseous composition cannot be ignited by the self-ignition system with the cap attached to the cartridge. Lilly et al. does disclose the gaseous composition cannot be ignited by the self-ignition system with the cap – at 8, attached to the cartridge – at 1 – see the drawing figure and column 2 lines 34-44. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the outer protective cover of Lilly et al., so as to yield the predictable result of protecting the device when not in use during transport and storage as desired.
Claims 14-15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo as applied to claim 12 above.
Referring to claim 14, Kyodo discloses the rodent gasser as set forth in claim 12. Kyodo does not disclose after being ignited, the self-ignition system has a delay of about 60 seconds before igniting the gaseous composition in the cartridge. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the ignition delay of about 60 seconds as claimed, so as to yield the predictable result of making the device safer for the user.
Referring to claim 15, Kyodo discloses the rodent gasser as set forth in claim 12. Kyodo further does not disclose an end of the cartridge under the cap is sealed in plastic. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the end of the cartridge sealed in plastic, so as to yield the predictable result of making the device more durable so as to not allow for the gaseous composition to escape the device prior to use. 
Referring to claim 23, Kyodo further discloses the shroud is friction fit over an exterior circumferential surface of the cartridge – at 8 – see figure 1, and the cap is friction fit over an exterior surface of the shroud – see at B,3. Kyodo does not disclose the cap is fit over an exterior circumferential surface of the shroud. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the cap fit over an exterior circumferential surface of the shroud as claimed, so as to yield the predictable result of providing better protection of the components in the shroud as desired.

Response to Arguments

5.	Regarding the prior art rejections of claim 1, the Kyodo reference JP 2000-53483 discloses the newly added claim limitations of applicant’s claim amendments dated 1-10-22 in that Kyodo discloses the cartridge is provided with a cap and a shroud having the strike pad – at 5, on a side of the shroud – see on top of 11 in figures 1-6, opposite to the with the shroud attached to the end of the cartridge – see figures 1-6, the strike pad having a striking surface – at the top and bottom of 5 with top of 5 striking items 3,6 and the bottom surface striking item 1 as seen in figures 1-6, and the striking surface – top surface of 5, facing away from the cartridge – at 8 – see figures 1-6.
	Regarding the prior art rejections of claim 12, the Kyodo reference JP 2000-53483 discloses the newly added claim limitations of applicant’s claim amendments dated 1-10-22 in that Kyodo discloses a shroud – at A and 4-5 and 7-14, removably attached to an end of the cartridge – at 8 – see figures 1-6, and including a strike pad – at 5, having a striking surface – at the top and bottom of 5 with the top of 5 being struck by items 3,6 and the bottom surface being struck by item 1 as seen in figures 1-6, the cap attached to an end of the shroud – see at 3 and A,4-5 and 7-14 in figures 1-6, the striking surface facing toward the cap – see the upper surface of 5 in figures 1-6.
	Regarding the prior art rejections of claims 3 and 13-21, applicant relies upon the same arguments with respect to parent claims 1 and 12 discussed earlier. 

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643